Citation Nr: 1548147	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), anxiety disorder, and dysthymic disorder.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.
 
4.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986, and from July 1990 to August 1990.

The Veteran's left ankle claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2010.  The RO issued a Statement of the Case (SOC) in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's right hip claim comes before the Board on appeal from a November 2009 rating decision of the RO in Detroit, Michigan, which denied the benefit sought on appeal.  The Veteran filed a NOD in May 2010.  The RO issued a SOC in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's remaining claims come before the Board on appeal from a September 2010 rating decision of the RO in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran filed a NOD in December 2010.  The RO issued a SOC in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.
In July 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In November 2014, the Board reopened the previously denied claim of entitlement to service connection for depression, broadened the depression issue to include an acquired psychiatric disorder, and then remanded all of the claims currently on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, anxiety disorder, and dysthymic disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In rating decisions dated in May 2005 and August 2006, the RO denied service connection for a left ankle disorder; the Veteran submitted a NOD, but did not complete the appeal following the issuance of the March 2007 SOC.

2.  The evidence received subsequent to the May 2005 and August 2006 rating decisions does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disorder.

3.  In an August 2006 rating decision, the RO denied service connection for a disorder manifested by lower back pain; after the Veteran was notified of the adverse determination, he did not initiate an appeal the denial of that claim and the rating decision became final.

4.  The evidence received subsequent to the August 2006 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disorder.

5.  The Veteran's right hip disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  The RO's May 2005 and August 2006 rating decisions that denied service connection for a left ankle disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a left ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The RO's August 2006 rating decision that denied service connection a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Service connection for a right hip disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2008, July 2009, and November 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims.  

Additionally in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the July 2008 and November 2009 letters from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  These letters were provided prior to the initial RO adjudication of the new and material evidence claims.  

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the claim of service connection for a right hip disorder, the record indicates that the Veteran participated in a VA examination in August 2009, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's right hip disorder claim.

Furthermore, the Veteran was afforded a Board hearing in July 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Marine Corps League.  The VLJ and representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This obtaining the Veteran's SSA disability benefits records, which were obtained and associated with the claims file.  Additionally, the remand included readjudicating the Veteran's claims, which was accomplished in the March 2015 Supplemental SOC (SSOC).   Thus, there has been substantial compliance with the Board's remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Left Ankle and Lumbar Spine Claims 

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for a left ankle disorder and lumbar spine disorder.

The RO denied the Veteran's petitions to reopen his claims for service connection for a left ankle disorder and lumbar spine disorder in the June 2009 and September 2010 rating decisions at issue - determining that the Veteran had not submitted new and material evidence to warrant reopening these claims.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claims for service connection and adjudicate them on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

By way of history, in a May 2005 rating decision, the RO denied service connection for a left ankle disorder.  The Veteran was advised of his appellate rights in a letter dated that same month.  The Veteran's claim was denied because there was no evidence of a current residual disorder that was caused or worsened as a result of his military service.  The Veteran submitted a NOD in response.  The RO in an August 2006 rating decision then continued the service connection denial.  In March 2007, the RO issued a SOC that addressed the claim on the same basis.  The Veteran did not complete his appeal by submitting a Substantive Appeal in response, and the May 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Regarding the lumbar spine disorder claim, an August 2006 rating decision denied service connection for lower back pain.  The Veteran was advised of his appellate rights in a letter dated that same month.  The Veteran's claim was denied because there was no evidence of low back condition during his active military service.  The Veteran did not initiate an appeal, and the August 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In June 2008, the Veteran filed a claim to reopen his previously denied claim for service connection for a left ankle disorder.  In July 2009, the Veteran filed a claim to reopen his previously denied claim for service connection for a lumbar spine disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In this case, the following evidence has been added to the record since the May 2005 denial of the left ankle claim:  SSA records, private medical records, VA treatment records, unrelated VA examinations, a Board hearing transcript, and lay statements.  This evidence is new because it has not previously been submitted.  

The following evidence has also been added to the record since the August 2006 denial of the lumbar spine claim:  SSA records, private medical records, VA treatment records, unrelated VA examinations, a Board hearing transcript, and lay statements.  This evidence is new because it has not previously been submitted.  

However, the new evidence does not raise a reasonable possibility of substantiating the claims and thus is not material to the claims.  

The Veteran's left ankle claim was previously denied because he did not have a current left ankle diagnosis that could be attributed to his active military service.  A review of the medical evidence reveals there is still no current left ankle diagnosis.  Specifically, the treatment records document left ankle pain and an old ankle fracture; however, a March 2010 private X-ray of the left ankle was normal.  The VA and private treatment records do not document a current left ankle diagnosis.  Thus, although new, this evidence is not material to the Veteran's claim.

The Veteran's lumbar spine claim was previously denied because he did not have an in-service incurrence of a low back condition.  A review of the medical evidence reveals there is still no in-service incurrence of a lumbar spine disorder or a nexus between the current lumbar spine disorder and the Veteran's active military service.  Thus, although new, this evidence is not material to the Veteran's claim.

As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claims.  Likewise, the Veteran's testimony at the Board hearing and his lay statements submitted during the course of the appeal did not offer any additional material information or any argument not previously considered by the RO in the May 2005 and August 2006 rating decisions.  The Veteran's general assertions that his current left ankle disorder and lumbar spine disorder were the result of his active military service were previously considered.  Thus, the Board finds the Veteran's lay statements are cumulative and redundant, and do not relate to an unestablished fact or raise a reasonable possibility of substantiating his claims.  Therefore, the Board finds that new and material evidence has not been received to reopen the claims of entitlement to service connection for a left ankle disorder and lumbar spine disorder.

One final matter bears examination with regard to these issues.  The Board has considered the Veteran's and his spouse's arguments in support of the claims.  The Board acknowledges that the Veteran and his spouse are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (whether the Veteran has a current left ankle diagnosis and whether the Veteran's current lumbar spine disorder was incurred in or caused by his active military service) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 ( Fed. Cir. 2007) (e.g., laypersons are not competent to diagnose cancer).  This presents an additional question of whether the Veteran and his spouse are competent to testify regarding such a diagnosis and relationship.  If not, their statements and testimony are inadmissible.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  As such, it is not shown that the Veteran or his spouse possess the medical expertise to provide such opinions.  As previously noted, the Veteran and his spouse are laypersons, and their assumptions regarding either the diagnosis, or relationship between various events and the development, of various medical disorders, do not constitute competent evidence.  Accordingly, their statements and testimony are not "new and material" evidence as contemplated by 38 C.F.R. § 3.156(a).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As the additional evidence is not new and material, the claims of service connection for a left ankle disorder and lumbar spine disorder are not reopened, and the benefit-of-the-doubt standard does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Right Hip Claim

The Veteran seeks service connection for a right hip disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in August 2009, the Veteran was diagnosed with degenerative arthritis of the right hip.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs do not document any complaints of or treatment for the right hip.  The STRs do document a motor vehicle accident in August 1984, but no mention of right hip pain is contained in the treatment records following the accident.  The Veteran's active duty ended in August 1990, after his second period of active military service.

The first post-service relevant complaint of a right hip disorder was in a December 2008 VA Medical Center (VAMC) treatment record, which documented that the Veteran had right hip pain.  At that treatment visit, the Veteran did not report that his symptoms were attributable to a motor vehicle accident in service or that his symptoms had been present since his active military service.  Again, the Veteran's active duty ended in 1990.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  
Specifically, on VA examination in August 2009, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current right hip injury was not likely related to the car accident during his active military service.  The examiner noted that the August 1984 STR documented the car accident, and that the car hit the Veteran's side gun holster and spun him around.  The examiner indicated that there was no subjective or objective documentation of a right hip disorder in the STRs, to include at the time of the car accident.  The Veteran's military exit examination also did not document any subjective or objective notes of right hip issues.  

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a right hip disorder is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2008, almost twenty years after the Veteran's military separation in 1990.  Further, the STRs do not show that the Veteran developed a chronic right hip disorder during his active military service.  The STRs do not document any complaints of or treatment for a right hip disorder.  Also, when the Veteran was first treated post-service in 2008, he did not indicate that his right hip pain had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the right hip.  As stated above, the earliest post-service medical treatment records are dated from 2008, and the Veteran was separated from the active duty in 1990.  No diagnosis of arthritis of the right hip was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's and his spouse's arguments in support of the claim.  The Board acknowledges that the Veteran and his spouse are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2007), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, the Veteran is competent to report that he injured his right hip during his active military service, which resulted in his current right hip disorder.  The Veteran's spouse is competent to describe the Veteran's current physical condition.  However, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's right hip disorder to be credible, since his STRs make no reference to a right hip injury, and since the Veteran first complained of symptoms and sought treatment for these symptoms in 2008, almost twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a right hip injury during his active military service, which does not show a right hip disorder until almost two decades after his separation from the active duty in 1990, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the lay statements asserting that the Veteran's right hip disorder has been present since his active military service are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for a right hip disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a right hip disorder is not warranted.

ORDER

New and material evidence has not been received to reopen the claim for service connection for a left ankle disorder, and the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a lumbar spine disorder, and the appeal is denied.

The claim of entitlement to service connection for a right hip disorder is denied.


REMAND

The Board previously remanded this claim in November 2014 for a VA examination and medical opinion to be obtained.  A VA examination was obtained in January 2015 and the Board finds this examination to be inadequate.  Specifically, in providing the secondary service connection opinion, the VA examiner only addressed the Veteran's service-connected traumatic brain injury and did not address the other service-connected disabilities, as specifically requested by the Board in its November 2014 remand directives.  See 38 C.F.R. § 3.310 (2015).  The VA examiner also did not address secondary service connection based on aggravation when providing the traumatic brain injury opinion.  Id.  Further, the VA examiner provided psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) criteria.  During the pendency of the Veteran's appeal, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2015).  However, as the Veteran's claim was originally certified to the Board prior to December 2014, the criteria provided in the DSM-IV are controlling.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Thus, the VA examiner incorrectly applied the DSM-V criteria to the Veteran's appeal.  VA addendum medical opinions are required to determine the nature and etiology of the Veteran's acquired psychiatric disorder under the appropriate DSM-IV criteria.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and dysthymic disorder.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) Please state all of the Veteran's current psychiatric diagnoses.  Diagnoses must be rendered in accordance with the DSM-IV criteria.

b) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was incurred in or caused by his active military service, to include the documented in-service incident in which he fell from his bunk bed and suffered a head injury?  Specifically, the examiner should consider the Veteran's and his spouse's statement that he was pushed from his bunk bed in service, and has experienced sleep problems and problems being around people ever since that time.

c) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was caused by his service-connected traumatic brain injury, chronic headaches, tinnitus, anosmia, and/or right ear hearing loss?  

d) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was aggravated (permanently worsened beyond the normal progression) by his service-connected traumatic brain injury, chronic headaches, tinnitus, anosmia, and/or right ear hearing loss?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the acquired psychiatric disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


